380 A.2d 61 (1977)
STATE of Vermont
v.
Donald S. KNIGHT.
No. 275-77.
Supreme Court of Vermont.
October 14, 1977.
Gregory W. McNaughton, Washington County State's Atty., Montpelier, for plaintiff.
James L. Morse, Defender Gen., Charles S. Martin, App. Defender, Montpelier, and Richard I. Rubin, Public Defender, Barre, for defendant.
Before BARNEY, C. J., and DALEY, LARROW, and HILL, JJ.
PER CURIAM.
The burden of establishing facts which support revocation of bail is upon the State with a right in the defendant to contest the evidence introduced.
The condition of release imposed by the trial court, i. e., that respondent not commit any offense for which probable cause may be found by the court, as interpreted by the trial court to permit revocation of bail upon an ex parte determination, without opportunity to be heard and to contest, is a denial of due process. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 *62 (1950); Aiken v. Malloy, 132 Vt. 200, 209, 315 A.2d 488 (1974).
The order of the trial court revoking bail is vacated, and respondent is released upon the conditions of relief previously imposed, except the condition (No. 6) above referred to. To be certified down forthwith.
BILLINGS, J., did not sit.